DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2009-220659 A to Kikuchi.
Re Claim 1, Kikuchi discloses a front vehicle-body structure of a vehicle, comprising: an exterior member (35) covering an upper side of an engine room provided in a vehicle front portion; and a front grille (34) disposed on a vehicle up-down-direction lower side relative to a front end portion of the exterior member (see figure 6a and b), wherein a rectification member (21) extending over substantially a full width (see figure 4) of the exterior member (35) in a vehicle width direction is disposed on a lower side of the front end portion of the exterior member (see figure 6 at 24), and the rectification member includes a front piece portion extending toward the vehicle up-down-direction lower side from the exterior member (at 66) to an upper end portion of the front grille (27), and a lower piece portion extending toward a vehicle rear side from an upper end of the front piece portion (see figure 6a).
Re claim 2, Kikuchi discloses wherein a lower end position of the rectification member (26) is located on a vehicle lower side by a predetermined distance from a front end position (front face 59) of a top face of the exterior member (35), and the predetermined distance is set in a range of equal to or more than 15 mm and equal to or less than 30 mm (see figure 6a).
Re Claim 3, Kikuchi discloses wherein a front end of the rectification member (21) is located on a vehicle front side relative to a front end of the exterior member (35).
Re claim 4, Kikuchi et al discloses wherein the front end portion of the exterior member comprises a bottom face portion of the exterior member, the bottom face portion extending toward the vehicle rear side, and the rectification member comprises a holding portion configured to hold the bottom face portion in a vehicle up-down direction so that the bottom face portion is mounted on the holding portion (between 24 and 26).
Re Claims 9 and 10, Kikuchi discloses wherein the front end portion of the exterior member comprises a bottom face portion (bottom of flange 66) of the exterior member, the bottom face portion extending toward the vehicle rear side, and the rectification member (21) comprises a holding portion (24, 25 and 26) configured to hold the bottom face portion in a vehicle up-down direction so that the bottom face portion is mounted on the holding portion (27).
Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim , the phrase "can be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA ANN BONIFAZI whose telephone number is (571)272-4737. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA ANN BONIFAZI/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612